IN THE
                               TENTH COURT OF APPEALS



                                        No. 10-19-00338-CR

                          IN RE MARLIN MAURICE NUTALL


                                       Original Proceeding



                                MEMORANDUM OPINION

        The Court has received a document from Marlin Maurice Nutall in which he

complains that the trial court has refused to take any action on the pretrial application for

writ of habeas corpus that he filed on August 6, 2019. We have determined that Nutall’s

document is a petition for writ of mandamus seeking to compel the respondent, the Judge

of the 272nd District Court of Brazos County, to rule on Nutall’s pretrial application for

writ of habeas corpus.1 Since filing his pretrial application for writ of habeas corpus,

however, Nutall has been convicted in the underlying action and is no longer subject to


1 The petition for writ of mandamus has several procedural deficiencies. See TEX. R. APP. P. 52.3. It also
lacks a proper proof of service; a copy of all documents presented to the Court must be served on all parties
to the proceeding and must contain proof of service. Id. at 9.5. Because of our disposition and to expedite
it, however, we will implement Rule of Appellate Procedure 2 and suspend these rules in this proceeding.
Id. at 2.
pretrial confinement. Nutall’s pretrial application for writ of habeas corpus is therefore

moot. See Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim. App. 1992). Accordingly,

Nutall’s petition for writ of mandamus is moot and thus dismissed.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition dismissed
Opinion delivered and filed October 9, 2019
Do not publish
[OT06]




In re Nutall                                                                        Page 2